 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew England Lithograph Company, Inc. and GraphicArts International Union, Local 300, AFL-CIO.Case 1-CA-12376August 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 18, 1977, Administrative Law Judge JoelA. Harmatz issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.I The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). we havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard in Boston, Massachusetts, on March10 and 11II, 1977, upon a charge filed on October 26, 1976,and a complaint issued on January 27, 1977, alleging thatRespondent violated Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended, by discharging andrefusing to reinstate Lawrence Corbett because of hisunion activity. In its duly filed answer, Respondent deniedthat any unfair labor practices were committed. After closeof the hearing, a brief was filed by the General Counsel.Upon the entire record in this proceeding, includingdirect observation of the witnesses while testifying, andJohn Lyons, Respondent's plant superintendent, described Bachman asa salesman, production manager, and chief estimator, who was Lyons'"right hand man in the shop." There is no evidence, however, that Bachman231 NLRB NO. 81their demeanor, and upon consideration of the posthearingbrief, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Massachusetts corporation with itsprincipal office and place of business located in Boston,Massachusetts, from which it operates a commercialprinting plant. In the course of said operations, Respon-dent annually receives at said location goods valued inexcess of $50,000 purchased and transported in interstatecommerce from States of the United States other than theCommonwealth of Massachusetts.The complaint alleges, the answer admits, and I find thatRespondent, at all times material herein, was and has beenan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatGraphic Arts International Union, Local 300, AFL-CIO,is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint herein raises the limited question ofwhether Lawrence Corbett was discharged in violation ofSection 8(aX3) of the Act as the General Counsel contends,or because of the poor quality of his work as a platemaker,as Respondent asserts.B. Concluding FindingsRespondent in its job printing operation utilizes theoffset lithographic process. Among the various depart-ments is the traditional preparation department whichincludes the preliminary functions of camera, stripping,and platemaking. At times material, some five to sixemployees were assigned to the preparation department,including the alleged discriminatee, Corbett, a platemaker.Normally the Company employs one full-time platemak-er. However, it is the sense of the record that platemakingskills are held by individuals primarily engaged in otherwork including certain strippers, Joe Donahue, the lead-man in the preparation department, and Joe Bachman.'Prior to the hire of Lawrence Corbett, Respondent'splatemaking was handled for several years by BrianO'Brian. Apparently, O'Brian in late 1975 or early 1976took ill. It was his illness and uncertainty as to whether hecould perform regularly as an employee that led to the hireof Corbett. Early in his employment, Corbett worked theday shift while O'Brian was on leave. After O'Brianreturned, Corbett was transferred to the night shift, withexercised statutory indicia of supervisory authority in discharging the widespectrum ofduties implicit from Lyons' general description.516 NEW ENGLAND LITHOGRAPH CO.O'Brian continuing to work days. Later, however, Corbettreplaced O'Brian on the day shift when the latter'semployment was terminated.Corbett started working for Respondent as a platemakeron February 27, 1976.2 Prior to his hire he claims 24 years'experience as a platemaker in the printing industry.However, between 1974 and his employment by Respon-dent, Corbett was out of the trade. According to Corbett,the trade was "getting hectic, so in 1974 he sold hisproperty and went to Florida to get away from it," workingin a restaurant between 1974 and his hire by Respondent.Corbett acknowledged that, at the time of his employ-ment with Respondent, the union organizational campaignwas already in progress. He also confirms that he hadpreviously worked for Respondent's plant superintendent,Lyons, while employed by another company some 18 yearsago and that, at that time, he was a union member,acknowledging further that, in a conversation with Lyonsin August 1976, Lyons asserted an understanding thatCorbett had a union card when hired by Respondent.In any event, it is clear that, upon joining Respondent'swork force, Corbett supported the organizational effort.Pursuant thereto, he discussed the Union with employees,encouraging them to join, and wore a union button untilthe Board election.3On June 4, a secret-ballot election was conducted by theBoard. Official notice is taken of the tally of ballots whichshowed that of approximately 21 eligibles, 8 cast ballotsfor, and 9 against union representation, with 4 determina-tive challenges. No objections were filed to conductaffecting the results of the election. It does appear,however, that Respondent during the preelection periodcampaigned vigorously for a "No" vote.4Corbett was discharged on October 21, shortly before thepostelection hearing on the challenged ballots, whichopened on October 29. The recorded version of the cause2 Unless otherwise indicated all dates refer to 1976.3 Although I credit the above facts bas{l on Corbett's testimony, I didnot regard Corbett as a trustworthy witness. He seemed inclined to tailorfacts, in exaggerated fashion, to suit his cause. His uncorroboratedtestimony that he solicited authorization cards from among employees, andthat he was contacted by the vice president of the Union to informemployees as to where and when union meetings would be held, and did so,aroused suspicion and was unworthy of credence. In any event, contrary tothe General Counsel there is no basis for inferring, in the circumstancespresented here, that Respondent knew that Corbett's role in the unioncampaign exceeded those of others, who wore union buttons, including fourof the five other employees in the preparation department. The small planttheory, in the circumstances of this case, is not augmented by other factorswhich warrant a fair inference based upon a reasonable probability thatRespondent's agents acquired knowledge that Corbett's role exceeded thatof the several employees who openly manifested their union sympathies. Seethe Picker Corporation, 222 NLRB 296, 299 (1976), and C.SC. Oil Company,a division of Cook United. Inc.. d,/h a Ontario Gasoline & Car Wash, 228NLRB 950( 1977).4 Copies of literature distributed by the Employer during the campaign isin evidence as G.C. Exh. 8. The complaint does not allege that thispropaganda violated Sec. 8(aX1). In her brief, however, counsel for theGeneral Counsel seemingly challenges the lawfulness thereof. In any event,after consideration of the literature, I find that it did not exceed permissiblebounds of free speech as protected by Sec. 8(c) of the Act.5 Bad plates entailed not only losses to the Company in terms of wastedmaterial, but, more significally, also caused delays making it more difficultto meet customer deadlines without overtime, while creating cost inefficientdowntime on the presses.6 Among the unbelievable aspects of Corbett's testimony was hisassertion that the Simmons College job was performed in September, ratherassigned for the termination, and that consistently main-tained by Respondent at the hearing, appears in theunemployment security form provided to the EmploymentSecurity Division for the Commonwealth of Massachu-setts, which recites as follows: "He was discharged as hiswork was unsatisfactory. He was warned several times, butcontinued to make mistakes."Lyons was the principal witness offered by Respondentin substantiation of such cause. Lyons credibly testifiedthat he made the decision to terminate Corbett because ofthe poor quality of Corbett's output during the periodSeptember through October. He avers that the finaldecision was made on the evening of October 20 afterCorbett's last job. According to the credited testimony ofLyons, this job was for the Howard Kirshen PrintingCompany, which in turn involved production of materialsfor Simmons College. The job was scheduled for deliveryon Monday, October 25. Corbett made 16 plates on the jobof which 4 were defective. The bad plates were notdiscovered until the plates reached the press.5According toLyons, this was "the last straw" and he decided against abackground of previous warnings and poor quality ofoutput to terminate Corbett.6As for the background against which the discharge waseffected, Lyons testified that he first became dissatisfiedwith Corbett's quality in late August when pressmen calledhis attention to platemaking errors. In August, Lyons askedDonahue to keep an eye on Corbett and to discuss his workwith him because faulty plates were getting to thepressroom. Lyons in September told Donahue that, if themistakes continued, to make a note of them. Donahue didso.7Lyons credibly testified that Donahue's list was apartial list of faulty plates made by Corbett since, with oneexception, it was limited to plates which reached the pressbefore detection of the errors.8This list, together with otherdocumented evidence, considered with the credible testi-than October, during a period when he was out sick for 2 days, and hisfurther claim that, because of this illness, he only made 3 plates on that job.with Donahue performing the balance. It is true that Resp. Exh. 4(k). a"production report" relating to the Simmons College job, includes the entryapparently made by pressman Schulyer Buford that the platemaking on thisjob was performed on September 25. It is also true that. unlike the other"production reports" in evidence, this document was not initialed byCorbett. However, other evidence plainly establishes the truth in Respon-dent's explanation that the date entered by Buford was inadvertent. First, itis noted that Resp. Exh. 4(k) shows that the job in question was completedon October 25 and. if Corbett is to be believed, some 30 days would haveintervened between the platemaking step and final completion. Alsosupporting Respondent is the fact that Resp. Exh. 8, the job ticket on theSimmons College job, indicates that it was received on October 19 as a newjob. Of further significance is Resp. Exh. 10 which is a cover letter or memodated October 19, 1976, enclosing the negatives for use on the SimmonsCollege job. I credit the testimony of Lyons and John Galvin, Jr.,Respondent's treasurer and general manager. that platemaking work on theSimmons College job was performed on October 19 and 20, and I furthercredit the testimony of Lyons that Corbett was responsible for mistakes on 4of the 16 plates required on thatjob.G.C. Exh. 4 is the list prepared by Donahue.S Never before had Respondent maintained such a list with respect toany other employee. Lyons indicates that this action was taken because hehad been told to document everything in that Board investigators hadcriticized the looseness in respondent's recordkeeping practices. Thoughwithout precedent, absent any indication that any other employee was in acomparable position to that of Corbett, contrary to the General Counsel Isee nothing sinister in Respondent's effort to maintain a record of jobdiscrepancies of an employee whose performance suggested the possibilitythat his employment might well be terminated.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony of Lyons, which was essentially uncontradicted,established that during the period August through OctoberCorbett was responsible for faulty platemaking on anumber of jobs which got to the press, causing downtime,delays on delivery, and higher costs to Respondent.9As for specific warnings, Lyons relates that he personallydirected criticism to Corbett beginning with a job per-formed on August 26. At that time, Lyons told Corbett thatplates of the quality he produced should never havereached the press. Again in mid-September, Lyons inconnection with another job confronted Corbett, indicatingthat he was receiving complaints from the pressmen andthat he "didn't want that type of work going on here and...couldn't put up with that type of work." Corbettapologized and indicated that he would try to do better.Again, on October 4, Lyons gave Corbett what hedescribed as the most stern warning. Thus, he at that timeindicated that he was dissatisfied with Corbett's work,stating that if it continued, "I would have to start lookingfor another platemaker." It is undisputed that thereafter onOctober 8, 9, and 10 Respondent advertised for aplatemaker in the local newspaper. In connection there-with, Corbett, having learned of this action, asked what theads meant. Lyons credibly relates that he informed Corbettthat the ads were placed because the work was not gettingout, and that Corbett's work was unsatisfactory and, ifsuch work continued, he would like to have a backupplatemaker.lThereafter, Lyons interviewed applicants for the secondplatemaker position. Pursuant thereto, Richard Polverewho was interviewed on October 18, 1976, was hired andbegan his employment on October 21, 1976. Also onOctober 21, steps in the platemaking process wereeliminated for the first time by installation of a mechanicalprocessor. This device mechanized the previously manualtasks of developing and gumming." It was also on October21 that Lyons decided to terminate Corbett on the basis ofhis performance on the Simmons College job.12Aside from my belief of Respondent's witnesses, theGeneral Counsel's claim of discrimination in this case isunaided by the probabilities. Classic indicia of union-related discrimination are absent.The timing of the discharge arouses no suspicion. Thus,it would seem that the union campaign would have reacheda relatively dormant state after the June 4 election. Corbettdid testify that he continued to discuss and urge employeesto join and support the Union during this period. Hereagain there is no evidence, on the record as a whole,warranting an inference that Respondent was aware of anysuch union activity on the part of Corbett, if in fact it didoccur.9 Corbett offered no direct counter to the preponderance of the specificevidence adduced against him to substantiate the Respondent's claims as tothe quality of his work. He did suggest the possibility that some of the errorscould have been made by strippers or others preparing job instructions, buthis testimony in this regard does not offset the documentary evidence andthe parole testimony of Lyons.'O Having regarded Lyons as the more credible witness, I accept hisversion of this conversation over that of Corbett.II Lyons credibly testified that the new processor did not eliminate workin the area which it had found to be critically deficient in Corbett's case.Thus, according to Lyons, the faulty plates he produced involved a failure toaccurately perform during the earlier stages of the platemaking process,Apart from this somewhat sterile assertion there is nosuggestion that anything occurred after the election whichwould have altered Respondent's posture towards unionadherents, many of whom were overtly engaged inactivities on behalf of the Union equal to or beyond thatmanifested by Corbett.Furthermore, the claim by the General Counsel that,after the election, Respondent changed its attitude towardCorbett seems at odds with the latter's own testimony thathe was given the opportunity to become a permanentplatemaker when O'Brian terminated in August. Thus, atthat time, Corbett, who was then working nights, was askedto switch back to days as O'Brian's replacement. Myquestioning of Corbett allays the theory of the GeneralCounsel and is highly material to overall analysis of theissue of motivation in this case:Q. Now, when did you come off of days?A. It was in August, I think it was August 11th, Iam not entirely sure of thatQ. Okay. Now, you had a conversatinwith (sic) Mr.Lyons that got into his needs on the day shift, and howwould you -how you would fit into the Company'splans, would you say that Mr. Lyons was encouragingin terms of your being the man?A. I conversed with him over that, yes. He told methat he did need somebody that was steady becauseBrian O'Brian had a very personal problem and this isthe main reason he wanted me to go back on days,because they had decided they weren't going to keepBrian and I had said that-John had said to me that heneeded a good reliable plate maker and I said, well youhad me all the time. And we went into moreconversations about that.Q. But you were there and knew what was goingaround in relation to you and your role in that plant atthat time, and I am just curious as to whether you leftthat conversatin (sic) with the feeling that you had thisopportunity, that you were going to be the plate maker?A. I was hoping that that was the way it was goingto turn out. I was hoping that the election went ourway.Q. Was that the drift of Lyon's comment to you?A. I believe so.It should be evident from the foregoing that Corbett'spotential for replacement of O'Brian was viewed favorablynamely, that which involved the burning of images. The General Counselobserves that the addition of this equipment would have provided more timefor Corbett to inspect his plates and to eliminate the submission of faultyplates to the pressroom. It is argued from this that Respondent should haveretained Corbett and provided him the opportunity to perform under theseconditions. Contrary to the General Counsel, considering the uncraftsman-like performance documented on this record, Respondent's election to placeits own interest ahead of Corbett's was not sufficiently reprehensible tocontribute to an inference of discrimination in this case.12 Here again I credit Lyons over Corbett as to their exchange dunng thedischarge interview. I discredit Corbett's testimony that Lyons did not referto the Simmons College job in effecting the termination.518 NEW ENGLAND LITHOGRAPH CO.by Lyons as late as August, more than a month after theJune 4 election.13The General Counsel has made no effortto identify any subsequent union activity on Corbett's partwhich could have changed Lyons' attitude towards him.Contrary to the General Counsel, the timing of the actionagainst Corbett following the election is more rationallylinked with a breakdown in his performance than with hisunion activity, which, considered in the light of the creditedtestimony, hardly marked Corbett as a likely target for apretextual discharge.14On balance, in conclusion, I find that the Respondenthas presented a credible explanation through which thetermination of Corbett is convincingly disassociated fromCorbett's union activity, and which the General Counselhas failed persuasively to negate as pretext. I find that theGeneral Counsel has failed to establish by a preponderanceof the record that Respondent terminated LawrenceCorbett in violation of Section 8(aX3) and (1) of the Act,and, accordingly, I shall recommend dismissal of thecomplaint in its entirety.11 Lyons credibly testified that the summer months are slow and thatCorbett was not exclusively engaged in platemaking prior to O'Brian'sdeparture.14 The evidence of animus is also of limited value to the GeneralCounsel. In addition to Respondent's preelection literature, the GeneralCounsel adduced testimony from Corbett and former employee KennethHeger to demonstrate Respondent's hostility to union organization. NeitherCorbett nor Heger were impressive witnesses. Heger seemed too quick togive vent to his obvious bias in favor of Corbett. In any event, according toCorbett, in the last week of May, Bachman, who was neither alleged norshown to be a supervisor, told him that he was in a position to get Corbett araise if Corbett voted in the election the right way. The record isinconclusive as to the status of Bachman, and this statement was somewhatisolated, having been uttered about 5 months before the discharge. Corbettalso testified to conversations with Lyons and Donahue in which the Unionwas mentioned but, while possibly relevant to the issue of knowledge. thesereferences hardly show a disposition to engage in acts of discrimination.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent did not violate Section 8(aX3) and (1) ofthe Act by, on October 21, 1976, discharging and thereafterrefusing to reinstate Lawrence Corbett.Upon the foregoing findings of facts and conclusions oflaw, and the entire record in this proceeding, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER 15It is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.Heger testified that sometime after the election, in a casual conversationwith Donahue, Donahue told him "that he thought Larry shouldn't be sostrenuous in his union activities, because he thought with the economicsituation Larry should be glad to be working rather than trying to encouragethe Union." The latter, though ambiguous, and possibly an innocuousstatement of opinion, was potentially the most serious of the expressionsattributed to any agent of Respondent. Nonetheless, while I did not believeHeger, considered against the entire record, including other statementsattributed to Donahue, this expression hardly reflects the bent towardunion-related discrimination which would support fairly a claim of pretext.is In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.519